DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/928,789 filed on 7/14/2020.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Atanu Das  on August 5, 2021

Claims
Please replace claims as following: 
Claim 1 (Currently Amended) A communication device, comprising: 
a processing system including a processor; and
            a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
receiving a first passcode from an access point, wherein the access point records an identifier of the communication device on a first passcode usage list; 
providing a first access request for a communication network to the access point, wherein the first access request is encrypted using the first passcode; 
receiving access to the communication network by the access point;
providing a second access request for the communication network to the access point, wherein the second access request is encrypted using the first passcode;
receiving a denial to the second access request, wherein prior to receiving the second access request, the access point determines a first time period based on the receiving of the first access request and the access point removes the identifier of the communication device from the first passcode usage list in response to the first time period exceeds a time threshold, wherein the access point provides the denial to the second access request in response to the access point determining the identifier of the communication device is not listed in the first passcode usage list 
receiving a second passcode from an administrator computing system in response to requesting the second passcode from the administrator computing system; and
providing a third access request for the communication network to the access point, wherein the third access request is encrypted using the second passcode, wherein the access point allows the communication device access to the communication network, wherein the access point adds the identifier of the communication device to a second passcode usage list in response to receiving user-generated input from the administrator computing system, the user-generated input comprises an indication to add the communication device to the second passcode usage list.

Claim 2 (Currently Amended)  The communication device of claim 1, wherein the access point providing of the denial to the second access request comprises providing the denial to the second access request in response to the access point determining the first time period has expired 











Claim 3 (Currently Amended) The communication device of claim 2, wherein the access point determines a second time period based on the receiving of the third access request, wherein the access point removes the identifier of the communication device from the second passcode usage list in response to determining the second time period exceeds the time threshold

Claim 5 (Currently Amended) The communication device of claim 4, wherein the access point providing the denial to the second access request comprises providing the denial to the first access request in response to the access point determining the identifier of the communication device is not listed in the trusted devices list.

Claim 8 (Currently Amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a communication device including a processor, facilitate performance of operations, the operations comprising:
receiving a first passcode from an access point, wherein the access point records an identifier of the communication device on a first passcode list;
	providing a first access request for a communication network to the access point, wherein the first access request is encrypted using the first passcode;
	receiving access to the communication network by the access point;
providing a second access request for the communication network to the 
access point, wherein the first access request is encrypted using the first passcode;

receiving a denial to the second access request, wherein prior to receiving the second access request, the access point determines a first time period based on the receiving of the first access request and the access point removes the identifier of the communication device from the first passcode usage list in response to the first time period exceeds a time threshold, wherein the access point provides the denial to the second access request in listed in the first passcode usage list;
receiving a second passcode from an administrator computing system in response to requesting the second passcode from the administrator computing system; and
            providing a third access request for the communication network to the access point, wherein the third access request is encrypted using the second passcode, wherein the access point allows the communication device access to the communication network, wherein the access point adds the identifier of the communication device to a second passcode usage list in response to receiving user-generated input from the administrator computing system, the user-generated input comprises an indication to add the communication device to the second passcode usage list.


Claim 9 (Currently Amended) The non-transitory, machine-readable medium of claim 8, wherein the access point providing the denial to the second access request comprises providing the denial to the second access request in response to the access point determining the first time period for the first time period has expired 



Claim 10 (Currently Amended) The non-transitory, machine-readable medium of claim 9, wherein the access point determines a second time period based on the receiving of the third access request, wherein the access point removes the identifier of the communication device from the second passcode usage list in response to determining the second time period exceeds the time threshold 

Claim 11 (Currently Amended) The non-transitory, machine-readable medium of claim 10, wherein the access point removes the identifier of the communication device from a trusted devices list in response to the access point determining the second time period exceeds the time threshold 

Claim 12 (Currently Amended) The non-transitory, machine-readable medium of claim 11, wherein the access point providing of the denial to the second access request comprises providing the denial to the first access request in response to the access point determining the identifier of the communication device is not listed in the trusted devices list 

Claim 14 (Currently Amended) A method, comprising:
receiving, by a communication device including a processor, a first passcode from an access point, wherein the access point records an identifier of the communication device on a first passcode usage list;  
	providing, by the communication device, a first access request for a communication network, wherein the first access request is encrypted using the first passcode;
	receiving, by the communication device, access to the communication network by the access point,
	providing, by the communication device, a second access request for the communication network to the access point, wherein the second access request is encrypted using the first passcode; 
             receiving, by the communication device, a denial to the second access request, wherein prior to receiving the second access request, 
              receiving, by the communication device, a second passcode from an administrator computing system in response to requesting the second passcode from the administrator computing system; and
               providing, by the communication device, a third access request for the communication network to the access point, wherein the third access request is encrypted using the second passcode, wherein the access point allows the communication device access to the communication network, wherein the access point adds the identifier of the communication device to a second passcode usage list in response to receiving user-generated input from the administrator computing system, the user-generated input comprises an indication to add the communication device to the second passcode usage list.



Terminal Disclaimer
The terminal disclaimer filed on 8/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/826,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.








Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method includes receiving, at an access point, an access request from a first device after an expiration of a first passcode. The access request is encrypted based on the first passcode. The method includes making a determination by the access point before an expiration of a usage time of a first passcode usage list that an identifier of the first device is included in the first passcode usage list. The method also includes, in response to making the determination, generating, at the access point, data representing a second passcode by encrypting the second passcode using the first passcode; and sending the data representing the second passcode from the access point to the first device. 

The closest prior art, as previously recited, are Chang (US 2007/0174901 A1), Child et al. (US 6,341,352 B1), Lev-Ran et al. (US 2007/0233957 A1) and Wang et al. (US 2012/0311328 A1); in which Chang discloses allowing an administrator to set a new password at a wireless access point, such as a traditional WAP or a wireless router. The wireless access point creates a message that includes the new password. The message is encrypted using the old password that was previously set for the wireless network. The encrypted message is wirelessly transmitted from the wireless access point to the active client devices (those clients currently accessing the wireless network). The clients decrypt the message using the old password that was previously provided to the clients. The clients retrieve the new password from the message. The clients construct a new message that is encrypted using the new password. The new message is wirelessly transmitted from the clients to the wireless access device and serves as an 
However none of Chang (US 2007/0174901 A1), Child et al. (US 6,341,352 B1), Lev-Ran et al. (US 2007/0233957 A1) and Wang et al. (US 2012/0311328 A1); neither teaches or nor suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 8 and Claim 14.  For example, none of the cited prior art teaches or suggest the combination of elements comprising, for Claim 14 and similarly Claims 1 and 8: receiving, by a communication device including a processor, a first passcode from an access point, wherein the access point records an identifier of the communication device on a first passcode usage list; providing, by the communication device, a first access request for a communication network, wherein the first access request is encrypted using the first passcode; receiving, by the communication device, access to the communication network by the access point, providing, by the communication device, a second access request for the communication network to the access point, wherein the second access request is encrypted using the first passcode; receiving, by the communication device, a denial to the second access request, wherein prior to receiving the second access request, the access point determines a first time period based on the receiving of the first access request and the access point removes the identifier of the communication device from the first passcode usage list in response to determining the first time period exceeds a time threshold, wherein the access point provides the denial in response to determining the identifier of the communication device is not listed in the first passcode usage list; receiving, by the communication device, a second passcode from an administrator computing system in response to requesting the second passcode from the administrator computing system; and providing, by the communication device, a third access request for the communication network to the access point, wherein the third access request is encrypted using the second passcode, wherein the access point allows the communication device access to the communication network, wherein the access point adds the identifier of the communication device to a second passcode usage list in response to receiving user-generated input from the administrator computing system, the user-generated input comprises an indication to add the communication device to the second passcode usage list.


Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439